Citation Nr: 0110977	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a circulatory 
disorder secondary to nicotine dependence.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968 and from January 1991 to February 1992.  His claim comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
June 1999 rating decision of the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims of entitlement to service connection 
for hearing loss of the right ear, a back disorder and a 
circulatory disorder secondary to nicotine dependence, and 
has obtained and fully developed all relevant evidence 
necessary for the equitable disposition of these claims.

2.  There is no medical evidence of record establishing that 
the veteran currently has hearing loss of the right ear by VA 
standards, a back disorder, or a circulatory disorder. 


CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2000).

2.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991), as amended 
by Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).

3.  A circulatory disorder secondary to nicotine dependence 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for hearing loss of the right 
ear, a back disorder, and a circulatory disorder.  The RO 
denied these claims in June 1999 on the basis that they were 
not well grounded.  However, during the pendency of this 
appeal, new legislation was passed that eliminates the need 
for a claimant to submit a well-grounded claim and enhances 
the VA's duties to notify a claimant of the evidence 
necessary to substantiate a claim and to assist a claimant in 
the development of a claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claims pursuant to the VCAA.  
However, as explained below, prior to the enactment of the 
VCAA, the RO took action that appears to be consistent with 
the notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
the veteran's claims of entitlement to service connection for 
hearing loss of the right ear, a back disorder and a 
circulatory disorder secondary to nicotine dependence does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   

First, the RO notified the veteran of the evidence needed to 
substantiate the aforementioned claims.  In its September 
1999 statement of the case, the RO provided the veteran all 
regulations pertinent to service connection claims, including 
those relating to well-groundedness, informed him that it had 
denied his claims for service connection because he had not 
submitted evidence establishing that he had chronic right ear 
hearing, back and circulatory disorders (evidence that was 
previously required to well ground a claim and that is still 
required to grant a claim on the merits), and provided the 
veteran an opportunity to present argument and additional 
evidence on this matter.  The veteran and his representative 
took advantage of this opportunity by subsequently submitting 
written statements. 

Second, the RO obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claims.  Specifically, the RO secured all evidence identified 
by the veteran as being pertinent to his claims, including 
private outpatient treatment records and hospitalization 
reports, letters from private physicians, and VA examination 
reports.  The Board is unaware of any other available 
evidence that might substantiate the veteran's claims.  In 
addition, in January 1996, May 1999, August 1999 and October 
1999, the RO afforded the veteran VA examinations of his 
claimed disorders, during which VA examiners conducted 
comprehensive evaluations.   

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claims of entitlement to service connection for hearing 
loss of the right ear, a back disorder, and a circulatory 
disorder secondary to nicotine dependence, and has obtained 
and fully developed all relevant evidence necessary for the 
equitable disposition of these claims.

The veteran claims that he is entitled to service connection 
for the aforementioned disorders because they were incurred 
in service.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service connection for arthritis and organic 
diseases of the nervous system may be presumed if the disease 
is shown to have manifested to a degree of ten percent within 
one year of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

The veteran in this case had active service from November 
1966 to November 1968 and from January 1991 to February 1992.  
During this time, he complained of back pain and tingling and 
numbness in various parts of his body and was noted to abuse 
tobacco, but was not diagnosed with right ear hearing loss, a 
back disorder or a circulatory disorder.  During a 
demobilization examination in January 1992, the veteran's 
back and vascular system were shown to be normal.  In 
addition, an audiological evaluation revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
N/A
N/A
N/A
N/A
N/A

Right ear hearing loss was not diagnosed.
 
Post-service medical evidence, specifically, the veteran's 
reservist records, November 1993, January 1996, May 1999, 
August 1999 and October 1999 VA examination reports, private 
outpatient treatment records and hospitalization reports 
dated from 1981 to 1999, and letters from private physicians, 
do not support the veteran's claims as they fail to establish 
that the veteran currently has right ear hearing loss (as 
defined in 38 C.F.R.  § 3.385 (2000)), a back disorder or a 
circulatory disorder.   

In June 1995, a physician noted that the veteran had 
paresthesias, but this finding was later attributed to the 
veteran's chronic fatigue syndrome, which is already service 
connected.   


In October 1999, a VA audiological evaluation revealed pure 
tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
25
LEFT
N/A
N/A
N/A
N/A
N/A

This evaluation also revealed right ear speech recognition of 
100 percent.  As noted above, these findings do not establish 
hearing loss by VA standards.

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, 
there is simply no evidence other than the veteran's own 
assertions establishing that the veteran currently has the 
claimed disorders.  Unfortunately, the veteran's assertions 
in this regard are insufficient to establish the existence of 
a current disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).  Inasmuch as the veteran has 
failed to submit competent evidence establishing the 
existence of current disabilities resulting from service, his 
claims of entitlement to service connection for hearing loss 
of the right ear, a back disorder, and a circulatory disorder 
secondary to nicotine dependence must be denied.  


ORDER

Service connection for hearing loss of the right ear, a back 
disorder, and a circulatory disorder secondary to nicotine 
dependence is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for skin, neck and respiratory disorders.  
Additional development by the RO is necessary before the 
Board can decide these claims.  

As previously indicated, during the pendency of this appeal, 
a bill was passed that amplifies the VA's duty to assist a 
claimant in the development of his claim.  See VCAA, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  The newly passed legislation reflects 
that the VA's duty to assist now includes providing the 
claimant a medical examination when the totality of the 
evidence establishes that the claimant has a current 
disability that may be associated with his period of active 
service and there is insufficient medical evidence of record 
for the VA to decide the claim.  

In this case, service medical records establish that the 
veteran complained of, or was diagnosed with, dry skin, a 
neck mass, breathing difficulties, sinusitis, allergic 
rhinitis, and joint aches during active service.  Post-
service medical records, specifically, 1992 reservist 
records, private outpatient treatment records dated in 1998, 
and an August 1999 VA examination report, include findings or 
diagnoses of a flat, red macular skin rash, a neck scar, C5-
C6 radicular syndrome, degenerative disc disease at C5-C6, 
shortness of breath, mild sinusitis, and chronic mild 
respiratory ascidosis.  In light of these findings, the Board 
believes that these claims must be remanded to the RO for the 
purpose of providing the veteran additional, more 
comprehensive VA examinations, during which VA examiners can 
definitively determine whether the veteran's skin, neck and 
respiratory disorders, to the extent they presently exist, 
are at least as likely as not related to either of the 
veteran's periods of active service.  

In addition, because these claims are being remanded for 
another purpose, the veteran should be given an opportunity 
to identify and authorize the release of all pertinent, 
outstanding medical records that may be missing from his 
claims file and to present further argument in support of his 
claims for service connection for skin, neck and respiratory 
disorders. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated him for 
his skin, neck and respiratory disorders 
and whose records have not yet been 
secured.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
outstanding medical evidence the veteran 
identifies as being pertinent to his 
claims.   

2.  Thereafter, the RO should afford the 
veteran VA examinations by appropriate 
specialists for the purpose of 
determining the etiology of his skin, 
neck and respiratory disorders.  The RO 
should provide the examiners with a copy 
of this Remand and the veteran's claims 
file for review in conjunction with the 
examinations.  Following comprehensive 
evaluations, during which all indicated 
studies are conducted, the examiners 
should: (1) indicate whether the veteran 
has a skin, neck and/or respiratory 
disorder, and with regard to each 
disorder shown to exist; (2) opine 
whether the disorder is at least as 
likely as not due to either of the 
veteran's periods of active service, 
including his documented skin, neck and 
respiratory complaints and tobacco abuse.  
The examiners should provide the 
rationale on which they base their 
opinions. 

3.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instruction.  If the reports are 
deficient in any regard, immediate 
corrective action should be taken.

4.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

5.  The RO should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claims, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  



		
	ROBERT E. O'BRIEN  
	Acting Member, Board of Veterans' Appeals



 



